Exhibit 10-26

 

TERM SHEET

between

Duke Energy and ConocoPhillips

regarding the

Restructuring of Duke Energy Field Services (DEFS)

 

Definitions   

In this Term Sheet:

 

“Board” means the board of directors of DEFS.

 

“COP” means ConocoPhillips, a Delaware corporation.

 

“DEFS” means Duke Energy Field Services, a Delaware limited liability company,
as it may be restructured as a result of the transactions and actions
contemplated in this term sheet.

 

“DEFS LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Duke Energy Field Services, LLC, dated March 31, 2000, between
Phillips Gas Company and Duke Energy Field Services Corporation, as amended.

 

“Duke” means Duke Energy Corporation, a Delaware corporation.

 

“Parents” and “parties” means COP and Duke.

 

“Settlement Agreement” means the Stipulation of Settlement and Agreement,
between El Paso Natural Gas Company, Conoco Inc. and Tenneco Inc. dated May 9,
1984, as amended April 5, 1985.

 

“TEPPCO” means Texas Eastern Pipeline, LLC, the GP of TEPPCO Partners LP.

Summary of Restructuring   

Duke and COP wish to restructure their jointly-owned subsidiary DEFS through a
series of related transactions. In the definitive agreements that are currently
being negotiated, the parties will agree to the specific structuring and
sequencing of these related transactions (and the flow of cash distributions
from DEFS to the parties) according to the principles set forth in this Term
Sheet.

 

In principle, the parties agree to complete the following DEFS-restructuring
transactions:

 

(a) DEFS will sell TEPPCO to a third party for a total purchase price of $1.1
billion.

 

The proceeds from the sale of TEPPCO will be credited to the Parents according
to their current ownership in DEFS (69.7% Duke, 30.3%

 

1



--------------------------------------------------------------------------------

    

COP). Immediately after receipt thereof DEFS will make a bonafide loan to Duke
in an amount equal to 69.70% of the TEPPCO sales proceeds and a bonafide loan to
COP equal to 30.3% of the TEPPCO sales proceeds, each such loan to be repaid
upon the earlier to occur of (x) the day before the closing under the definitive
agreements and (y) the third anniversary of the date of this term sheet.

 

(b) Duke and COP will become 50/50 partners in DEFS (ex-TEPPCO), and in return
Duke will receive a total of $1.127 billion in the form of cash and as a result
of the transactions described in (d), (e) and (f) below. This will result in
both Parents owning 50% of DEFS (ex-TEPPCO). The value of each business
referenced in (e), (f) and (g) below has been based on such business (including
working capital) being operated in the ordinary course, not having (x) any
liabilities that are not incurred in the course of operating the business or (y)
any known and material liabilities that are not of the type or in the amount
customarily encountered in similar midstream businesses, and being transferred
with no indebtedness.

 

Upon the closing of the sale of TEPPCO, the transfers necessary to result in the
50/50 ownership interests in DEFS (and the governance adjustments referred to in
(c) below) are unconditional (subject to a reasonable period to obtain
applicable governmental approvals), meaning that COP must become a 50% owner in
DEFS in return for Duke receiving substantially contemporaneously therewith a
total of $1.127 billion through the transactions described in (d), (e) and (f)
below.

 

(c) Effective with COP attaining a 50% ownership interest in DEFS, the Parents
agree to amend the DEFS LLC Agreement to reflect new 50/50 governance provisions
generally outlined in the “DEFS Governance” section below.

 

(d) Duke will sell to COP an ownership interest in DEFS for $445 million in cash
paid by COP to Duke. Immediately thereafter (and not subject to any further
conditions) DEFS will distribute 100% of the TEPPCO sales proceeds to Duke (and
$333 million will be applied towards the $1.127 billion by virtue of such
distribution) and the transactions described in (e), (f) and (g) below shall be
consummated.

 

(e) DEFS will distribute its Canadian business, valued at $300 million, to Duke.

 

The value of the DEFS Canadian business shall be credited to the Parents
according to their new 50/50 ownership in DEFS, and would result in $150 million
being applied towards the $1.127 billion referenced above.

 

2



--------------------------------------------------------------------------------

    

(f) COP will contribute its New Mexico gas gathering, processing and NGL
marketing business to DEFS, consisting of:

 

•      COP’s 50% interest in the COP-operated San Juan Gas Plant near
Farmington, NM, and associated contracts;

 

•      COP’s 100% interest in the Bisti Pipeline (which runs from the San Juan
Gas Plant to COP’s Wingate facility) and associated contracts;

 

•      COP’s 100% interest in the Wingate fractionation, storage, transportation
and marketing facilities near Gallup, NM, and associated contracts; and

 

•      COP employees that operate and maintain the business.

 

The parties agree that COP’s New Mexico gas gathering, processing and NGL
marketing business is an integrated and commercially-linked business. COP will
approach BP to obtain the necessary consents. If within 60 days following the
date of the definitive agreements COP is unable to transfer to DEFS any of the
components of this integrated business (including the transfer to DEFS of the
operatorship of the San Juan plant) for any reason, including failure or
inability to obtain or comply with regulatory or partner approvals, consents or
other transfer restrictions, the parties will meet to discuss options. If within
five days following the expiration of such 60-day period the parties cannot
agree on a mutually acceptable option, the entire business will be removed from
the contemplated transaction and retained by COP. In that event, COP would
contribute other assets or consideration to DEFS acceptable to Duke (it being
agreed that cash is acceptable to Duke) and equal to the value of the New Mexico
gas gathering, processing and NGL marketing business (which is agreed to be $398
million). Upon the consummation of the contribution described herein, $199
million would be applied towards the $1.127 billion referenced above.

 

Duke will be allocated additional tax depreciation with respect to the San Juan
Gas Plant of $76.5 MM over a 7 year period. This special allocation of
additional depreciation does not apply in the event the San Juan Gas Plant is
dropped from the deal.

 

The parties also recognize and agree that the Settlement Agreement and other
significant ancillary agreements governing the current operation and
commerciality of the San Juan gas plant expire in late 2006 and that DEFS bears
the risks of putting new commercial and operating agreements in place post-2006;
provided, as previously discussed, COP and DEFS will enter into a gas processing
agreement covering a portion of COP’s equity gas production in the San Juan gas
plant after expiration of the Settlement Agreement.

 

(g) COP will sell its interest in the Empress System gas processing and NGL
marketing business in Canada to Duke for $233 million in cash.

 

3



--------------------------------------------------------------------------------

   

(h) As soon as reasonably practicable following the closing of the transactions
contemplated by this term sheet, DEFS will form and will have a wholly-owned
subsidiary become GP of a new, publicly traded MLP and DEFS will transfer assets
to the MLP from time to time as directed by the Board up to an aggregate amount
of assets with EBITDA of $75 million for the twelve months immediately prior to
their contribution. The initial Chairman and the initial CEO of the GP of the
MLP shall be selected by the Duke Board members on the DEFS Board, with the
persons subsequently holding the positions of Chairman and CEO to be selected by
the DEFS Board (in accordance with “Decision Making” under DEFS Governance
below).

 

The formation of this new MLP is a one-time decision predicated on the
completion of the transactions outlined in this term sheet. The formation of
additional MLPs in the future will be at the discretion of the Board.

 

(i) From the date hereof until the closing, DEFS will continue to manage its
business in the ordinary course consistent with past practice to generate cash
flows from operations and to maintain normal levels of working capital. At the
closing, DEFS will distribute cash on hand (excluding any proceeds from the
transactions described herein) in excess of $280 million less any third party
debt principal payments made between January 1, 2005 and the closing, in the
ratio of 69.7% to Duke and 30.3% to COP.

DEFS Governance  

The Parents agree to amend the DEFS LLC Agreement to reflect the following 50/50
governance principles:

 

Board of Directors: Five member board, consisting of 2 voting members from each
Parent, and a single non-voting President and CEO.

 

Decision Making: All decisions requiring Board approval will be made by simple
majority vote of the Board, but must include at least one vote from both a COP
and Duke Board member. In the event the Board cannot reach a majority decision,
the decision will be appealed to the CEOs of both Parents.

 

Selection of President and CEO: The top executive officer of DEFS (President and
CEO) will be selected by the Board.

 

Selection of Other Officers of DEFS: Officers other than the President and CEO
of DEFS will be selected by the Board.

 

Transfer Restrictions: Transfers of less than a party’s entire interest in DEFS
are prohibited. If a party desires to transfer its

 

4



--------------------------------------------------------------------------------

     entire interest in DEFS to any person other than a wholly-owned subsidiary
of such party, the terms of Section 4:1 of the form of Shareholders Agreement
attached to the Parent Company Agreement dated March 31, 2000 between COP and
Duke shall apply thereto (and are hereby incorporated by reference), and
references in such Section 4.1 to “Member” shall refer to COP or Duke, as
applicable, and to “Company Interest” shall refer to the interest in DEFS owned
by COP or Duke, as applicable. Definitive Agreements    The parties agree that
this term sheet is a binding agreement to complete the transactions described in
this term sheet and to negotiate, in good faith and on an exclusive basis,
definitive agreements necessary to effectuate the transactions and actions
described herein as promptly as practicable and to complete the transactions and
actions described herein pursuant to such definitive agreements. The parties
agree to use their reasonable best efforts to complete negotiation of these
definitive agreements within 30 days after the date hereof. The parties agree to
negotiate all definitive terms and conditions in good faith, including mutual
representations, warranties, covenants and indemnities based upon the existing
agreements (including the previous contribution agreement) to the maximum extent
reasonably applicable and consistent with the nature of this overall
transaction, the existing and future relationship of the parties as joint owners
of DEFS, the nature and historical ownership of the businesses being
transferred, the limited nature and level of due diligence provided to each
party, and other normal and reasonable provisions of a transaction of this
nature. Except as required by law or stock exchange rules or regulations, the
parties agree to cooperate with each other reasonably with respect to press
releases regarding the transactions contemplated herein. The parties also agree
that the existing Confidentiality Agreement dated February 2, 2005 shall
terminate as to the Confidential Facts (as such term is defined therein).

 

Agreed and accepted this 23rd day of February, 2005.

 

/s/ Jim W. Mogg

--------------------------------------------------------------------------------

  

/s/ John E. Lowe

--------------------------------------------------------------------------------

Jim W. Mogg

Group Vice President,

Chief Development Officer

Duke Energy Corporation

  

John E. Lowe

Executive Vice President –

Planning, Strategy & Corporate Affairs

ConocoPhillips

 

5